          Case 2:19-cv-01752-APG-BNW Document 73 Filed 02/09/21 Page 1 of 3



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Joseph J. Troiano, Esq.
   Nevada Bar No. 12505
 4 jjt@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7
                             UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9
     ANDREA NICOLE COSTELLO, an               Case No: 2:19-cv-01752-APG-BNW
10 individual,
                                              STIPULATION TO EXTEND DEADLINE
11                               Plaintiff,   FOR PLAINTIFF TO FILE A RESPONSE
     vs.                                         TO THIRD-PARTY DEFENDANT,
12                                             NEVADA SPEEDWAY, LLC’S MOTION
     GLEN WOOD COMPANY d/b/a WOOD                   FOR SUMMARY JUDGMENT
13 BROTHERS RACING, a foreign corporation;
     TRAVIS ALEXANDER, an individual; DOE                 (FIRST REQUEST)
14 Individuals 2–10; DOE Employees 11–20; and
     ROE Corporations 22–30,
15
                                 Defendant.
16

17         The Parties herein submit this Stipulation to Extend Deadline for Plaintiff to File a

18 Response to Third-Party Defendant, Nevada Speedway, LLC’s Motion for Summary Judgment

19 pursuant to LR IA 6-1 and LR 7-1. This is the Parties’ first request to extend the opposition

20 deadline in this matter.

21         On February 2, 2021, Third-Party Defendant, Nevada Speedway, LLC filed a Motion for

22 Summary Judgment (ECF No. 71), which set the current response deadline to February 22, 2021

23 Pursuant to Local Rule IA 6-1,

24


                                            Page 1 of 3
              Case 2:19-cv-01752-APG-BNW Document 73 Filed 02/09/21 Page 2 of 3



 1                     A motion or stipulation to extend time must state the reasons for the
                       extension requested and must inform the court of all previous extensions of
 2                     the subject deadline the court granted. (Examples: “This is the first
                       stipulation for extension of time to file motions.” “This is the third motion
 3                     to extend time to take discovery.”)

 4                 The Parties seek the extension of the response deadline to Defendant, Nevada

 5       Speedway, LLC’s Motion for Summary Judgment in this matter because an argument Plaintiff

 6       would raise in his opposition is that the Court should deny the motion pursuant to Rule 56(d)

 7       because discovery is not closed and Plaintiff is set to take the deposition Defendant Wood

 8       Brothers Racing’s FRCP 30(b)(6) witness and the topics outlined address the issues raised in the

 9       Motion for Summary Judgment. The FRCP 30(b)(6) deposition is set to take place on February

10       19, 2021 and discovery is set to close on March 12, 2021. Another reason to extend the response

11       deadline is because Defendant Travis Alexander was recently deposed on January 25, 2021 and

12       his deposition transcript has not yet been provided. It is Plaintiff’s position that Mr. Alexander

13       provided relevant testimony to the issues raised in the Motion for Summary Judgment.

14             Considering the above, the parties have agreed that the opposition to Defendant Nevada

15 Speedway, LLC’s Motion for Summary Judgment is due on March 26, 2021 – two weeks after

16 discovery will close regarding liability.1 This request for an extension is made in good faith and

17 not for purposes of delay. Therefore, the aforementioned parties stipulate and agree that the new

18 ///

19 ///

20 ///

21 ///

22
     1
23   The parties will submit a Stipulation and Order to extend discovery for the sole purpose of
   deposing Defendant Wood Brothers Racing’s medical expert who is set to be deposed on March
24 25, 2021.


                                                   Page 2 of 3
           Case 2:19-cv-01752-APG-BNW Document 73 Filed 02/09/21 Page 3 of 3



 1                              Costello v. Glenwood Company Dba Wood Brothers Racing Et Al
                                                                       2:19-CV-01752-APG-BNW
 2       Stipulation to Extend Deadline for Plaintiff to File a Response to Third-Party Defendant,
                         Nevada Speedway, LLC’s Motion for Summary Judgment (First Request)
 3
     deadline to file a response to the Motion for Summary Judgment be continued to March 26, 2021.
 4
     Dated this 9th day of February, 2021.            Dated this 9th day of February, 2021.
 5
     COGBURN LAW                                     FENNEMORE CRAIG, P.C.
 6

 7
   By: /s/Joseph J. Troiano                           By: /s/ Patrick J. Sheehan
 8     Jamie S. Cogburn, Esq.                             Patrick J. Sheehan, Esq.
       Nevada Bar No. 8409                                Nevada Bar No. 3812
 9     Joseph J. Troiano, Esq.                            300 S. Fourth Street, Suite 1400
       Nevada Bar No. 12505                               Las Vegas, NV 89101
10     2580 St. Rose Parkway, Suite 330                   Attorneys for Third-Party Defendants
       Henderson, Nevada 89074                            Nevada Speedway, LLC
11     Attorneys for Plaintiff

12 Dated this 9th day of February, 2021.

13 TYSON & MENDES, LLC

14
   By: /s/ Thomas E. McGrath
15     Thomas E. McGrath, Esq.
       Nevada Bar No. 7086
16     Rachel J. Holzer, Esq.
       Nevada Bar No. 11604
17     3960 Howard Hughes Pkwy. # 600
       Las Vegas, NV 89169
18     Attorneys for Defendant, Glen Wood
       Company, d/b/a Wood Brothers Racing
19

20                                             ORDER
            IT IS SO ORDERED.
21

22          February 9, 2021
            DATE                                UNITED STATES DISTRICT JUDGE
23

24


                                              Page 3 of 3
